DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/23/2021. 
Claim(s) 1-18 and 22-29 are currently pending. 
Claim(s) 1-14 and 17 have been withdrawn. 
Claim(s) 18, 22, 24-25, 27 and 29 have been amended. 
Claim(s) 19-21 have been canceled. 

Election/Restrictions
Claim 15 is allowable. The restriction requirement among species B1 and Species B2, as set forth in the Office action mailed on 03/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species B1 and Species B2 is partially withdrawn.  Claim 17, directed to a metamorphic buffer layer is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims , directed to a five-junction solar cell, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-14 directed to a five-junction solar cell non-elected without traverse in the response filed on 03/30/2021.  Accordingly, claims 1-14 have been cancelled.

Response to Arguments
Applicant’s arguments, see Remarks filed 07/23/2021, with respect to the rejection of claim(s) 15, 16, 18 and 22-29 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claim(s) 15, 16, 18 and 22-29 under 35 U.S.C. §103 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
Cancel claims 1-14.

Allowable Subject Matter
Claims 15-18 and 22-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “wherein the graded interlayer is compositionally graded to lattice match the third solar subcell on one side and the bottom solar subcell on the other side, and is epitaxially grown over the bottom solar subcell and composed of (InxGa1-x)yAl1-yAs with 0 < x < 1, 0 < y < 1, and x and y selected such that the band gap remains constant throughout its thickness” in the context of other limitations in the claims.
Wanlass (US 2006/0144435) teaches a method for manufacturing comprising forming a first solar subcell (subcell with bandgaps lower than 0.8 eV which can be accommodated) over or in a growth substrate (20) [Fig. 1 and paragraph 0036], and growing a graded interlayer (22) over the growth substrate (20) [Fig. 1 and paragraph 0027], followed by a sequence of layers (see Fig. 1) of semiconductor material (see, e.g., paragraph 0028) using a deposition process to form a solar cell (10) comprising a 
Wanlass further teaches that the band gap of the graded interlayers must be equal to or greater to that of the preceding subcell in order to be transparent to solar radiation which has not been absorbed.
However, Wanlass teaches that the graded interlayer (22) with a band gap of (54) of at least 1.7 eV transitions from the 5.65 A lattice constant 46 of GaAs to the 5.74 A lattice constant 52 of the 1.1 eV bandgap Gaxln1-xAs of the second subcell (18) [paragraph 0035]. Changing the composition of the layer will also typically result in changes in the band gap, unless carefully consideration.
Therefore, Wanlass does not teach the graded interlayers having a band gap that remains constant through its thickness.
Regarding claims 16-18 and 22-29
Claims 16-18 and 22-29 are allowed based on their dependency on claim 15, thereby incorporating the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721